ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
DRC, Inc.                                     )      ASBCA No. 58754
                                              )
Under Contract No. DACWO l-99-D-0045          )

APPEARANCES FOR THE APPELLANT:                       Karl F. Dix, Jr., Esq.
                                                     Jonathan R. Mayo, Esq.
                                                      Smith Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Pamela B. Schmaltz, Esq.
                                                     Bonnie B. Jagoditz, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Nashville

                                ORDER OF DISMISSAL

       Foil owing a successful Alternative Dispute Resolution mediation process, the
parties entered into a settlement agreement and release and have jointly requested that the
Board dismiss this appeal with prejudice. The motion is granted.

      Dated: 2 August 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58754, Appeal ofDRC, Inc., rendered
in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals